Citation Nr: 1452248	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  10-27 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral knee disability, and, if so, whether service connection is warranted. 

2.  Entitlement to service connection for a psychiatric disability, to include due to major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to May 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2009 and June 2009 rating decisions of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The RO adjudicated the psychiatric claim in a February 2009 decision, and adjudicated the bilateral knee claim in a June 2009 decision.  In June 2014, the Board remanded the claims for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Board's June 2014 remand, in his April 2012 substantive appeal, the Veteran requested a Board hearing via live videoconference.  In a letter received in February 2014, his representative clarified that the Veteran was requesting that the postponed videoconference hearing be held at the RO in Providence, Rhode Island.  The Board therefore remanded the claim to ensure that the Veteran was scheduled for the requested hearing.

In June 2014, the Veteran was notified that he had been scheduled for a videoconference hearing on July 25, 2014.  

In a letter from the Veteran, received in July 2014 (prior to his hearing), the Veteran stated that he was unable to attend the scheduled videoconference hearing because he had moved to Scottsdale, Arizona.  He stated, "Please let me know what I have to do to have a videoconference here in the Phoenix area."  The July 2014 hearing was not held, and was noted by the VLJ to have been "postponed."  

The United States Court of Appeals for Veterans Claims has determined that an appellant has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the appellant must be scheduled for the next available videoconference hearing in the order that the request has been received.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a list of locations near his residence at which he may attend a hearing, to include the VA regional office in Phoenix, Arizona, and request that he specify his desired hearing location.  Thereafter, schedule the Veteran for a hearing before a member of the Board, in accordance with 38 C.F.R. § 20.704, in the order that the request was received.  Notify the Veteran of the time and place to report for the scheduled hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



